DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kabaya et al., (US 2014/0180274; hereinafter Kabaya) in view of Slayton et al., (US 2015/0165238; hereinafter Slayton).
Regarding claim 1, Kabaya discloses (Figures 1-6) a treatment system comprising: a power supply apparatus (2); and a treatment instrument (3) configured to communicate electrically with the power supply apparatus (2) so as to perform a treatment on a biological tissue wherein the treatment instrument (3) having an end effector (15) that transmits a high-frequency current delivered by a first electrical energy to the biological tissue , and an electric element (11) configured to operate the end effector by being actuated using second electric energy and wherein the power supply apparatus (2) includes a processor configured to receive a stop command to cutoff the supply of the first electric energy and the second electric energy in a state in which the first electric energy and the second electric energy are supplied, and determine whether or not there is a fault in the system based on a parameter related to the first electric energy after receiving the stop command ([0028]-[0032], [0103]-[0124]).
Kabaya fails to disclose that the fault in the system is whether or not the end effector is in contact with the biological tissue. However, Slayton teaches (Figures 1 and 25) a treatment system in which a processor is configured to receive a stop command to cutoff the supply of energy in a state in which the energy is supplied, and determine whether or not an end effector (150) is in contact with the biological tissue ([0135]-[0140], [0153]-[0158]). It would have been obvious to 
Regarding claim 2, Kabaya/Slayton teaches that, when the processor determines that the end effector is in contact with the biological tissue, the processor makes operation of the end effector continued by continuing the supply of the second electric energy to the electric element (Slayton; [0135]-[0140], [0153]-[0158]: Slayton teaches continuing energy supply after determining that the end effector is in contact with the biological tissue).
Regarding claim 3, Kabaya/Slayton teaches that, when the processor determines that the end effector is not in contact with the biological tissue, the processor stops the supply of the first electric energy to the end effector and the supply of the second electric energy to the electric element (Slayton; [0135]-[0140], [0153]-[0158]: Slayton teaches stopping energy supply after determining that the end effector is not in contact with the biological tissue).
Regarding claim 4, Kabaya/Slayton teaches that the processor decreases output of the first electric energy to the end effector based on reception of the stop command, and the processor determines whether or not the end effector is in contact with the biological tissue based on the parameter after a point in time at which the processor decreases the output of the first electric energy (as taught in the rejection of claim 1).
Regarding claim 5, Kabaya/Slayton teaches that the processor determines whether or not the end effector is in contact with the biological tissue based on the parameter at a point in time at which the processor receives the stop command or immediately before the point in time (as taught in the rejection of claim 1).
Regarding claim 6, Kabaya/Slayton teaches that the processor decreases output of the first electric energy to the end effector when determining that the end effector is in contact with the biological tissue based on the parameter at the point in time at which the processor receives the stop command or immediately before the point in time, and the processor determines whether or not the end effector is in contact with the biological tissue based on the parameter after a point in time at which the processor decreases the output of the first electric energy. Specifically, the end effector may be determined to be in contact with the tissue immediately before the point in time at which the processor receives the stop command, but the processor still decreases output of the first electrical energy after the stop command. 
Regarding claim 7, Kabaya/Slayton teaches that the processor determines whether or not the end effector is in contact with the biological tissue by using, as the parameter, at least one of an output current to the end effector, an output power to the end effector, and an impedance of a circuit through which the output current flows (Slayton teaches that the contact sensor can be combined with one or more different sensing techniques, so the combination may sense an output current to the end effector, an output power to the end effector, and an impedance of a circuit through which the output current flows; [0140])
Regarding claim 8, Kabaya/Slayton teaches that the processor decreases output of the second electric energy as compared with the output of the second electric energy before a point in time at which the processor receives the stop command in at least a part of a period from the point in time at which the processor receives the stop command to a point in time at which the processor stops the supply of the first electric energy and the supply of the second electric energy (as explained in the rejection of claim 1).
Regarding claim 9, Kabaya/Slayton teaches that the processor changes output of the second electric energy so as to correspond to a change in the parameter in a period from a point in time at which the processor receives the stop command to a point in time at which the processor stops the supply of the first electric energy and the supply of the second electric energy (as explained in the rejection of claim 1, the supply of energies is stopped with the stop command, which corresponds to a change in the parameter in a period from a point in time at which the processor receives the stop command to a point in time at which the processor stops the supply of the first electric energy and the supply of the second electric energy).
Regarding claim 10, Kabaya discloses (Figures 1-6) that the electric element (11) is an ultrasonic transducer ([0028]-[0032]).
Regarding claim 12, Kabaya discloses (Figures 1-6) that the processor is configured to electrically communicate with the end effector (15) so as to transmit an ultrasonic vibration generated by an ultrasonic transducer as defined by the electric element (11) using the second electric energy ([0028]-[0032]).
Regarding claim 13, Kabaya discloses (Figures 1-6) a method of operating a treatment system in conjunction with a treatment instrument (3) including an end effector (15) configured to apply a high frequency current to a biological tissue delivered by a first electric energy and an electric element (11) configured to operate the end effector (15) by generating ultrasonic vibration delivered by a second electrical energy, the method comprising: receiving a stop command to cutoff the supply of the first electric energy and the second electric energy in a state in which the first electric energy and the second electric energy are supplied; and determining whether or not there is a fault in the system based on a parameter related to the first electric energy after receiving the stop command ([0028]-[0032], [0103]-[0124]).

Regarding claim 14, Kayaba discloses (Figures 1-6) a method of operating a treatment instrument of comprising: an end effector (15) applying a high frequency current to a biological tissue; the end effector (15) applying an ultrasonic vibration to the biological tissue by transmitting the ultrasonic vibration; and in a state of treating the biological tissue by applying the high frequency current and the ultrasonic vibration to the biological tissue, applying the ultrasonic vibration to the biological tissue and detecting whether or not there is a fault in the system after completion of treatment of the biological tissue, and stopping the ultrasonic vibration when determining that there is a fault in the system ([0028]-[0032], [0103]-[0124]).
Kabaya fails to disclose that the fault in the system is whether or not the end effector is in contact with the biological tissue. However, Slayton teaches (Figures 1 and 25) a treatment system in which a processor is configured to receive a stop command to cutoff the supply of energy in a state in which the energy is supplied, and determine whether or not an end effector (150) is in contact with the biological tissue ([0135]-[0140], [0153]-[0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kabaya in view of Slayton as applied to claim 1 above, and further in view of Shuman et al., (US 2014/0276715; hereinafter Shuman).
Regarding claim 11, Kayaba/Slayton teaches the treatment system of claim 1, but fails to teach that the electric element is an electric motor. However, Shuman teaches a treatment system in which an electric motor is used as an electric element to provide the function of generating a driving force in the system ([0008], [0037]). The electric element (11) disclosed by Kabaya also performs the same function of generating a driving force in the system (Kabaya; [0028]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric motor as taught by Shuman in place of the ultrasonic transducer disclosed by Kabaya since it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794